ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-429, concluding that DANIEL ELLIS of VERONA, who was admitted to the bar of this State in 1974, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And DANIEL ELLIS having consented to be temporarily suspended from practice until the conclusion of all ethics matters pending against him, which temporary suspension was Ordered by the Court on May 22, 2003, and which continues at this time;
And good cause appearing;
It is ORDERED that DANIEL ELLIS is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law until the conclusion of all ethics matters pending against him and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*228ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.